Title: To Benjamin Franklin from John Jay: Two Letters, 18 April 1781
From: Jay, John
To: Franklin, Benjamin


I.
Dear Sir
Madrid 18. April 1781.
This will be delivered to you by the Baron Giusti, who having been charge des affairs not only of the Emperor, but of the Grand Duke of Tuscany at this Court, is now Returning to Vienna.
This Gentleman’s knowledge and acquirements, exclusive of the Consideration he derives from the Rank & Connections, will I am persuaded, render this Introduction no less pleasing to you, than it will be agreable to him.
Tho’ my acquaintance with this Gentleman has not been intimate, it nevertheless afforded Enducements to my wishing it more so. I have often regretted the Circumstances which kept us at a Distance, & as often lamented the narrow Constraints which national Etiquette sometimes imposes on liberal Minds.
I am, Dear Sir, with sincere Regard and attachment Your most obedient Servant
(signed) John Jay
His Excelly. Dr. Franklin.
  
II.
Dear Sir,
Madrid 18. April 1781.
I cannot omit this opportunity of transmitting to you by a Courier of the Embassador of France, the agreable and interesting Intelligence contained in the enclosed News Paper. A Boston Paper of the 1st. March mentions the arrival there of some french Gentlemen from New port, who say that The Fleet from hence to Chessapeake had returned after having taken the Romulus of 44. Guns & some other Prizes, & destroyed the Remainder of Arnold’s Convoy except some small Vessels which found Shelter in Shallow Creeks. They also reported that Arnold’s Retreat had been cut off. For my own part, I expect he has been relieved by Vessels from New York.
The Count De Montmorin has by his active Endeavours to relieve me from Money Embarrassments given such decided proof of Friendship for us, & I am not only so well content with his Conduct, but feel myself so agreably obliged by it, that I must beg the Favour of you to express to Count de Vergennes my Sentiments on this Subject.
With sincere Regard & Esteem, I am dear Sir, Your obliged & afft. Servant
(signed) John Jay
His Exy. Dr. Franklin.
 